Brown, C.J.
(concurring) — I disagree with the meretricious relationship rationale as the basis for the majority’s decision. This case is best viewed as a property dispute filed as a civil suit, which it was, and decided in equity, not a domestic relations case. The parties were involved in a conceded 10-year, same-sex cohabitation relationship. With compassion for the parties and with the respect and dignity deserved by and accorded to all persons coming to courts for judicial dispute resolution, our duty remains to competently apply existing law to the facts presented and not venture into policy making best left to the legislature. In my view, based upon existing law, we should affirm based solely upon the facts and resulting equities between the parties, not the legal status of their relationship.
Our Supreme Court, Vasquez v. Hawthorne, 145 Wn.2d 103, 107, 33 P.3d 735 (2001) Vasquez II), held the court in Vasquez v. Hawthorne, 99 Wn. App. 363, 994 P.2d 240 (2000) Vasquez I) erred in reaching the merits of deciding whether a meretricious relationship existed in a same-sex couple context. But, the Vasquez II majority did not approve or disapprove the meretricious relationship rationale of Vasquez I. It left that decision for another time. For now, I would follow the existing guidance from Vasquez II, use a fact-equity analysis, and reject the meretricious relationship rationale for same-sex couples.
The Vasquez I court extensively analyzed the history of the meretricious relationship doctrine before deducing that a meretricious relationship is one where the parties can legally marry. Vasquez I, 99 Wn. App. at 367. Our legislature has defined a marriage as a civil union between a man and woman. RCW 26.04.010(1). The Vasquez I court held a *42meretricious relationship is a “quasi-marital” relationship; as such “we accord some of the protections of marriages and community property law.” Vasquez I, 99 Wn. App. at 368. RCW 26.16.030 clearly limits the application of community property laws to opposite-sex relationships. No precedent exists for applying marital concepts, either rights or protections, to same-sex relationships. Vasquez I, 99 Wn. App. at 368. “Such an extension of the law is for the Legislature to decide, not the courts.” Id. at 369.
Here, Judge F. James Gavin summarily, and in my view correctly, rejected Ms. Gormley’s meretricious relationship theories based upon the reasoning of Vasquez I. Judge Heather K. Van Nuys, the trial judge, incorrectly interpreted Vasquez II as giving her the authority to ignore Judge Gavin’s ruling before she decided a meretricious relationship can and did exist for this same-sex couple.
Significantly, the Vasquez II court vacated the Court of Appeals decision, but also reversed the trial court, concluding “the trial court did not have sufficient undisputed factual information to resolve this case on its merits.” Vasquez II, 145 Wn.2d at 107. However, the Supreme Court provided specific, pertinent guidance for us now:
When equitable claims are brought, the focus remains on the equities involved between the parties. Equitable claims are not dependent on the “legality” of the relationship between the parties, nor are they limited by the gender or sexual orientation of the parties. For example, the use of the term “marital-like” in prior meretricious relationship cases is a mere analogy because defining these relationships as related to marriage would create a de facto common-law marriage, which this court has refused to do. In re Marriage of Pennington, 142 Wn.2d 592, 601, 14 P.3d 764 (2000). Rather than relying on analogy, equitable claims must be analyzed under the specific facts presented in each case. Even when we recognize “factors” to guide the court’s determination of the equitable issues presented, these considerations are not exclusive, but are intended to reach all relevant evidence.
Id. at 107-08.
*43Chief Justice Alexander, concurring, noted the question of whether the meretricious relationship doctrine applies after a same-sex couple separates should be left “to another day.” Id. at 109. Justice Sanders, in his concurrence, agreed with the Vasquez I rationale regarding the merits of the meretricious relationship claim and observed the majority “fails to articulate potentially dispositive legal criteria” on the subject. Id. at 111.
Considering the Vasquez II majority guidance, together with the concurrences noted, and the persuasive reasoning of Vasquez I, I would hold the meretricious relationship doctrine does not directly or by analogy apply to same-sex couples. Thus, the other phrases coined by the trial court, “intimate domestic union” or “intimate domestic partnership,” to the extent they are meant by analogy to embody quasi-marital relationships, are equally inapt.
Although I reject an application of the meretricious relationship rationale here, the trial court properly acted within its fact-finding discretion and inherent equitable power by alternatively focusing upon the equities between the parties when resolving this civil property dispute; therefore, it did not err in this respect.
Accordingly, I concur in the result.